DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 28, 2019.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 4 and 16,
the term “therefor” is considered ambiguous in that it does not clearly set forth 
metes and bounds of the invention.  Clarification is required.

As to claim 15,
the phrase “transferring responsibility” lack antecedent basis.  Clarification is 
required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a method of generating route instructions, the method 
comprising: 
electronically receiving, at a control system, route requests from a plurality of users comprising a first user and a second user; 
selecting, at the control system, paths from one or more path networks to satisfy the respective route requests, wherein the paths are selected to prioritize the first user over the second user based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path capacity of paths in the one or more path networks; 
generating, at the control system, route instructions for the respective route requests, wherein the route instructions comprise the selected paths; and 
transmitting, from the control system to the plurality of users, the respective route instructions.
Claim 18 recites a control system comprising: 
a processor coupled to a memory, the control system to: 
select paths from one or more path networks to satisfy route requests to be received from a plurality of users, wherein the paths are to be selected based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path capacity of paths in the one or more path networks; 
generate route instructions for the respective route requests, wherein the route instructions are to comprise the selected paths; and 
transmit the route instructions through to the plurality of users.

Claim 19 recites a method of implementing route instructions at a route device of a network comprising two or more route devices, the method comprising: 
transmitting, from a first route device to a control system, a route request comprising a request for directions from an origin location to a destination location; 
receiving, at the first route device, route instructions comprising one or more paths, the one or more paths being selected based, at least in part, on or responsive to one or more path criteria and to affect utilization of path capacity of paths in one or more path networks; 
wherein the route instructions for the first route device are prioritised over route instructions provided to the other route devices based, at least in part, on or responsive to one or more path criteria for the respective paths; and 
implementing, at the first route device, the route instructions.

Statutory Category
Do claims 1, 18 and 19 fall into one of four of the statutory categories?  Yes.  Claims 1 and 19 recite a series of steps and, therefore, are directed to a process.  Claim 18 recites a control system comprising a processor and, therefore, is directed to an apparatus.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes.  The claim recites the limitation of
selecting, at the control system, paths from one or more path networks to satisfy the respective route requests, wherein the paths are selected to prioritize the first user over the second user based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path capacity of paths in the one or more path networks, and generating, at the control system, route instructions for the respective route requests, wherein the route instructions comprise the selected paths. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at the control system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at the control system” language, the claim encompasses the user mentally selecting paths from one or more path networks and mentally generating route instructions for the respective route requests. The mere nominal recitation of a generic control system does not take the claim limitation out of the mental processes grouping. Thus, claim 1 recites a mental process.

Does claim 18 recite a judicial exception?  Yes.  The claim recites the limitation of selecting paths from one or more path networks to satisfy route requests to be received from a plurality of users, wherein the paths are to be selected based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path capacity of paths in the one or more path networks, and generating route instructions for the respective route requests, wherein the route instructions are to comprise the selected paths. This limitation, as drafted, is a function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control system comprising a processor . . .” to perform the aforementioned function, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control system comprising a processor” language, the claim encompasses the user mentally selecting paths from one or more path networks and mentally generating route instructions for the respective route requests. The mere nominal recitation of a generic control system and processor does not take the claim limitation out of the mental processes grouping. Thus, claim 18 recites a mental process.

Does claim 19 recite a judicial exception?  Yes.  The claim recites the limitation of the one or more paths being selected based, at least in part, on or responsive to one or more path criteria and to affect utilization of path capacity of paths in one or more path networks, wherein the route instructions for the first route device are prioritized over route instructions provided to the other route devices based, at least in part, on or responsive to one or more path criteria for the respective paths. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first route device and a control system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “first route device” and the “control system” language, the claim encompasses the user mentally selecting paths from one or more path networks and mentally prioritizing the route instructions for the first route device over route instructions provided to the other route devices. The mere nominal recitation of a generic first route device and control system does not take the claim limitation out of the mental processes grouping. Thus, claim 19 recites a mental process.


Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No.
The claim recites two additional elements: electronically receiving, at a control system, route requests from a plurality of users comprising a first user and a second user, and transmitting, from the control system to the plurality of users, the respective route instructions.  The control system in both steps is recited at a high level of generality (i.e., as a basic control system performing a generic computer function of receiving route requests from a plurality of users and transmitting the respective route instructions to the plurality of users) step), and amounts to mere data gathering/distributing, which is a form of insignificant extra-solution activity. This generic control system limitation is nothing more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Thus, claim 1 is directed to an abstract idea.

Does claim 18 integrated the judicial exception into a practical application?  No.
The claim recites two additional elements: a control system comprising a processor coupled to a memory, and transmitting the route instructions through to the plurality of users.  The control system and processor are both recited at a high level of generality (i.e., as generic computer components performing a generic computer function of transmitting the route instructions to the plurality of users), and amounts to mere data gathering/distributing, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Thus, claim 18 is directed to an abstract idea.

Does claim 19 integrated the judicial exception into a practical application?  No.
The claim recites three additional elements: transmitting, from a first route device to a control system, a route request comprising a request for directions from an origin location to a destination location, receiving, at the first route device, route instructions comprising one or more paths, and implementing, at the first route device, the route instructions.  The first route device is recited at a high level of generality (i.e., as generic computer component performing generic computer functions of transmitting a request, receiving instructions, and implementing the instructions), and amounts to mere data gathering/distributing, which is a form of insignificant extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Thus, claim 19 is directed to an abstract idea.

Step 2B 
Does claims 1, 18 and 19 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore,
claims 1, 18 and 19 are ineligible.

Dependent claims 2 – 17 and 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 17 and 20 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 - 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent No. 6,314,365 B1 to Smith (herein after "Smith patent").
As to claim 18,
the Smith patent discloses a control system (110, 140) comprising:  
15a processor (140) coupled to a memory (see Col. 4, lns 7 - 14), the control system to: 
select paths from one or more path networks to satisfy route requests (144) to be received from a plurality of users (see Col. 14, lns 32 – 33 for “receiving requests for navigation services from said plurality of cellular phones”), wherein the paths are to be selected based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path capacity of paths in the one or more path networks (see Col. 7, lns 35 – 38, where “the navigation services server 140 provides the appropriate instruction based upon the location of the cellular phone, as determined using the data from the cellular phone location determining system 150”)(Emphasis added); 
generate route instructions for the respective route requests, wherein the route instructions are to comprise the selected paths (see Col. 6, lns 18 - 44); and 
transmit the route instructions through to the plurality of users (see Col. 6, lns 45 - 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 12 – 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith patent in view of U.S. Patent Application Publication No. 2018/0188053 A1 to Fukuda et al. (herein after “Fukuda et al. publication").
As to claims 1, 14 and 19,
the Smith patent discloses a method of generating route instructions, the
method comprising:
electronically receiving, at a control system, route requests from a plurality 5of users comprising a first user and a second user (see Col. 14, lns 32 – 33 for “receiving requests for navigation services from said plurality of cellular phones”); 
selecting, at the control system, paths from one or more path networks to satisfy the respective route requests based, at least in part, on or responsive to one or more path criteria for the respective paths and to affect utilization of path 10capacity of paths in the one or more path networks (see Col. 7, lns 35 – 38, where “the navigation services server 140 provides the appropriate instruction based upon the location of the cellular phone, as determined using the data from the cellular phone location determining system 150”)(Emphasis added); 
generating, at the control system, route instructions for the respective route requests, wherein the route instructions comprise the selected paths (see Col. 6, lns 18 - 44); and 
transmitting, from the control system to the plurality of users, the respective route instructions (see Col. 6, lns 45 - 52).
The Smith patent, however, fails to disclose the paths being selected to prioritize the first user over the second user.
	 The Fukuda et al. publication, on the other hand, discloses “prioritizing the route recommendations based on a user profile for the particular user and predetermined fixed criteria.” (See ¶7; see also ¶35.)  Such disclosure suggest selecting the paths to prioritize the first user over the second user.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Smith patent so that the paths are selected to prioritize the first user over the second user, as suggested by the Fukuda et al. publication, in order to provide a particular route based on trajectory data accumulated for the user.

As to claim 2,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of monitoring, at the control system, the selected paths (see Col. 8, lns 58 – 63 of the Smith publication, where monitoring is required while the driving instructions are “provided to the cellular phone user as groups of one or more individual instructions which are provided to the cellular phone user at appropriate times and locations as the required driving maneuver is being approached”); and determining, at the control system, failure of a first path of the selected paths or predicted failure of the first path to satisfy the one or more path 20criteria.  (See Col. 8, lns 29 – 42 of the Smith publication.)

As to claim 3,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of selecting, at the control system, a second path from the path network to replace the first path, wherein second path is selected based, at least in part, 25on or responsive to one or more path criteria for the second path; generating, at the control system, updated route instructions for the respective route requests, wherein the updated route instructions comprise the second path; and transmitting, from the control system to the plurality of users, the 30respective updated route instructions.  (See ¶38 - ¶40 of the Fukuda et al. publication for dynamic updates.)  


As to claim 4,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of modifying, at the control system, one or more path criteria for the first path responsive to determination of failure of the first path or prediction of failure of 35the first path to satisfy the one or more path criteria therefor.  (See Col. 8, lns 44 – 57 of the Smith publication.)

As to claim 5,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of generating, at the control system, a warning for one or more users responsive to determination that the first path fails or is predicted to fail to satisfy 5the one or more path criteria.  (See Col. 8, lns 52 – 53 of the Fukuda et al. publication, where “[t]he cellular phone user may be provided with prompts”.)

As to claim 6,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the one or more path criteria relate to one or more of a user criteria. (See ¶7 and ¶35 of the Fukuda et al. publication for user profile and predetermined fixed criteria.)  

As to claim 7,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of determining whether the respective paths satisfy the one or more path criteria based, at least in part, on or responsive to a current path. (See ¶7 and ¶35 for the respective user profile and predetermined fixed criteria.)  

As to claim 8,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the step of determining whether the respective paths satisfy the one or more path criteria based, at least in part, on or responsive to predicted paths. (See ¶7 and ¶35 of the Smith patent, where the respective user profile and predetermined fixed criteria allows the system to determine whether the respective paths satisfy the one or more path criteria based, at least in part, on or responsive to predicted paths.)  

As to claim 9,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the predicted paths comprise one or more of: attributes, event features, and/or vehicle signals and/or states. (See ¶4 - ¶5 of the Smith patent for points of interest.)  

As to claim 12,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the respective paths are selected based, at least in part, on or responsive to one or more user criteria to prioritize a first user over a second user. (See ¶7 and ¶35 of the Smith patent.)  

As to claim 13,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the respective paths being selected based, at least in part, on or responsive to one or more user criteria to reduce risk of a first user traversing a path from which the first user is restricted. (See ¶7 and ¶35 of the Smith patent for user profile and predetermined fixed criteria.)  

As to claim 15 (as best understood based on the 112 rejection discussed herein above),
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose transferring responsibility for the user to a different control system responsive to traversal of the user on a path.

As to claim 16,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose the one or more path criteria of the respective paths being set to provide a path performance therefor.

As to claim 20,
the Smith patent, as modified by the Fukuda et al. publication, is considered to disclose providing text, graphical or voice instructions for a user based, at least in part or responsive to electronic signals received at the first route device. (See ¶23 of the Fukuda et al. publication for a graphical user interface that “provide feedback including analysis results (e.g., a ranking of candidate routes, updates on the risk of particular or current route, etc.)  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith patent in view of the Fukuda et al. publication, and further in view of U.S. Patent Application Publication No. 2017/0187993 A1 to Martch et al. (herein after "Martch et al. publication").
As to claims 10 and 11,
the modified Smith patent modified discloses the invention substantially as claimed, except for
accessing a data resource to harvest the event features, and 
receiving, at the control system, the event features.
Accessing a data resource such as the Internet to harvest event features such as a schedule event and then transmitting that information to a control system is old and well known, as demonstrated by the Kristinsson et al. publication who discloses using the Internet to access scheduled events.  (See ¶Abstract and ¶16.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Smith patent to access a data resource to harvest the event features, and receive, at the control system, the event features, as suggested by the Kristinsson et al. publication, in order to provide a navigation system that synchronizes with the user's event schedule (user calendar) containing the upcoming user appointments, where a destination input to the navigation system is automatically provided by retrieving a relevant entry from the user calendar, without the need for the user/driver to provide the same manually.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Smith patent in view of the Fukuda et al. publication, and further in view of U.S. Patent No. 9,188,985 B1 to Hobbs et al. (herein after "Hobbs et al. patent").
As to claim 17,
the modified Smith patent discloses the invention substantially as claimed, except for 
the plurality of users comprises one or more of: a partially autonomous vehicle and/or a fully autonomous vehicle.
Generating route instructions for an autonomous vehicle is old and well known, as demonstrated by Hobbs et al. patent who discloses “generating and providing route options for an autonomous vehicle.”  (See Abstract.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Smith patent so that the plurality of users comprises one or more of: a partially autonomous vehicle and/or a fully autonomous vehicle, as suggested by the Hobbs et al. patent, in order to provide a navigation system that synchronizes with an autonomous vehicle's event schedule.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).


The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667